DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Brian C. Genco on 11/29/2021.

In the Claims
Claims 1-11 and 13-19 are allowed.
Claim 1 is amended.
Claim 12 is cancelled.

Claim 1 is amended to read as follows:
In claim 1, page 2 of 17, line 2:
Line 2 has been changed to read as follows:
--company, a product, or a service being fraudulent, the method comprising:--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claim 1.

The most closely applicable prior art of record is Black (US 20130246302).  Black discloses a system for obtaining and provided validated customer feedback about a ratable subject (abstract).  Black discloses determining an authenticity score based on various inputs (see Black [0046][0048][0061][0090]).

Shah (US 20150370801) is also closely related prior art of record.  Shah discloses a similar system for publishing an aggregate rating indicator and filtering out fraudulent rating indicators (abstract).  Shah discloses flagging reviews with an authenticity score below a first threshold review (Shah [0098]).

Baveja et al. (US 20160078358) is also closely related prior art of record.  Baveja discloses a similar system for determining a trustworthiness score (abstract).  Baveja discloses where an authenticity score is determined using a machine learning model (Baveja [0030]).

Claim 1
The prior art of record neither anticipates nor fairly and reasonably teach a method to estimate a likelihood parameter of a review of a company, a product, or a service being fraudulent, the system, comprising: inter alia: receiving, by a processor of a validation serve, from a client application executing on a plurality of client devices, a plurality of submitted reviews of a company, a product, or a service having an associated location, each of the reviews comprising a plurality of review data; determining an authenticity score for each of the reviews, by the processor via a machine learning model with inputs of a plurality of indicators in the review data of each of the plurality of reviews and at least one output, wherein one or more of the plurality of indicators are selected from the group consisting of: a determined frequency at which a given client device from which a given review of the plurality of reviews is submitted is in pre-defined proximity to the associated location, a determined recency in which the given client device is in the pre-defined proximity to the associated location, a time value at which a reviewer account from which a given review is submitted is created, a determined frequency in which the client application is used, and a determined frequency to which a review is posted; flagging, by the processor, reviews with an authenticity score below a first threshold for administrative review by a second application executing on an administrative computer of one or more administrative computers; receiving, by the processor, from the second application executing on the administrative computer, a plurality of responses, each of the responses comprises an indication of whether an associated one of the reviews flagged for administrative review is determined to be fraudulent; training, by the processor, the machine learning model by adjusting weights associated with the plurality of indicators based on the plurality of responses; wherein a given submitted review of the plurality of submitted reviews is marked for publication when an associated authenticity score determined for the given submitted review is above a pre-defined threshold; generating and supplying to the second application executing on the administrative computer, by the processor, an additional possible indicator of a fraudulent review from the plurality of responses; receiving, by the processor, from the second application executing on the administrative computer a determination that the additional possible indicator is determined to be a reliable indicator for predicting fraudulent reviews; and adding, by the processor, the reliable indicator to the machine learning model for classifying reviews.

Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689